Citation Nr: 0916753	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 35, Title 38, 
United States Code (Dependents' Educational Assistance 
Program) based on attending training at the Artistic Beauty 
College in Glendale, Arizona.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 
1970.  The present appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 action by the VA 
Education Center in Muskogee, Oklahoma that denied benefits 
under the Dependents' Educational Assistance Program (DEA) 
for training attended at the Artistic Beauty College, 
Glendale, Arizona.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the VA 
Regional Office in Phoenix, Arizona.  A transcript of the 
hearing is associated with the claims folders.


FINDINGS OF FACT

1.  The appellant is shown to have been previously certified 
as eligible to receive DEA benefits.

2.  The Artistic Beauty College in Glendale, Arizona has not 
been approved by the State approving agency for DEA benefits.


CONCLUSION OF LAW

The criteria for DEA benefits based on attending training at 
the Artistic Beauty College in Glendale, Arizona are not met.  
38 U.S.C.A. §§ 3500, 3672(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 21.4250, 21.7122, 21.4258 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's duty-to-
assist and notification obligations, set out in 38 U.S.C.A. § 
5103 (West 2002 and Supp. 2008) and 38 C.F.R. § 3.159(b) 
(2007), are not applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, with its 
expanded duties to notify and assist, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  The statute at issue in this case 
also is not found in Chapter 51 (rather, in Chapter 35).

The pertinent facts in this case are clear and the law is 
dispositive.  There is no additional information or evidence 
that could be obtained to substantiate the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.  

II.  Legal Criteria

VA will approve a program of education selected by an 
eligible person if: (1) the program is defined by regulation; 
(2) the individual is not already qualified for the objective 
of the program of education; (3) the proposed educational 
institution or training establishment is in compliance with 
all requirements of 38 U.S.C. Chapters 35 and 36; and, (4) it 
does not appear that enrollment in or pursuit of such 
person's program of education would violate any provision of 
38 U.S.C. Chapters 35 and 36. 38 C.F.R. § 21.3130(a).

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree offered by a school must be approved 
by the State approving agency (SAA) for the State in which 
the school is located, or by the SAA that has appropriate 
approval authority, or, where appropriate, by VA.  38 C.F.R. 
§ 21.4250(a).

Approval by an SAA will be in accordance with the provisions 
of 38 U.S.C. Chapter 36 and such regulations and policies as 
the agency may adopt not in conflict therewith.  38 C.F.R. § 
21.4250(b).

Each SAA will furnish to VA a current list of schools 
specifying courses that it has approved, and will furnish 
such other information as VA may determine to be necessary.  
38 C.F.R. § 21.4250(c).

III.  Analysis

The appellant in this case applied for DEA benefits for a 
program leading to a Bachelor of Arts degree in sign language 
and art physiology at a California college in July 2005.  He 
was informed in October 2005 that he qualified for DEA 
benefits based on his father's VA benefits and essentially 
that he had eight years to use his benefits.  

The appellant subsequently left the first institution and 
attended a beauty college in Brawley, California.  

In January 2005, the appellant filed a VA Form 22-5495, 
Request For Change of Program Or Place Of Training-Survivors' 
and Dependents Educational Assistance, under Chapter 35, 
Title 38 USC.  He indicated that he had begun attending 
Artistic Beauty College 10820 N 43rd AVE # 12, Glendale AZ 
85304, on November 19, 2007, to pursue a cosmetology program 
and obtain a State license in that field.  He enclosed a 
registration contract from Artistic Beauty College which had 
multiple locations throughout Arizona.  He checked the box 
indicating he was attending the Glendale location.  Tuition 
and fees totaled $15,005.30, of which $14,905.30 was owed.  

The VA issued a Certificate of Eligibility to the appellant 
on January 14, 2008, indicating that his approved program was 
for "Certification at Artistic Beauty College 1790 E. Route 
66, Flagstaff, AZ 86004."  On January 25, 2008, VA issued 
the appellant an additional statement informing him that 
while he was eligible for DEA benefits, he could not be paid 
for "Cosmetology study at Artistic Beauty College (10820 N 
43rd AVE Glendale AZ 85304).  Taken from November 19, 2007, 
to January 18, 2008."  The appellant was informed that this 
course at the Glendale location of Artistic Beauty College 
had not been approved for the DEA program.  He was informed 
that if the school had not applied for approval, the 
appellant could apply for approval to the Arizona Department 
of Veterans Service, State Approving Agency (SAA) in Phoenix.  

The appellant appealed this denial.  He and the Veteran have 
urged that the other campuses of Artistic Beauty College were 
approved for DEA benefits for this course of study, that they 
all prepared one for State licensing in Cosmetology, and 
therefore the Glendale Campus course should be approved.  

At the Travel Board hearing before the undersigned Veterans 
Law Judge, the Veteran testified candidly and directly about 
his support for this claim.  He urged that the courses taken 
by his son at Artistic Beauty College, Glendale, should be 
approved for DEA benefits since other campuses of Artistic 
Beauty College are approved for this course of study.  He 
expressed understandable frustration with the complexity of 
the laws regarding eligibility for education benefits for his 
children.  He noted that his daughter had experienced similar 
difficulty using her benefits.  

The SAA of jurisdiction must approve the school and or 
program before VA disburses educational assistance.  As noted 
by the Muscogee Education Center, according to the Web 
Enhanced Approval Management System (WEAMS), the Glendale 
location of Artistic Beauty College is only approved for 
vocational rehabilitation (Chapter 31) benefits.  Although 
other locations of Artistic Beauty College in Danville, 
Flagstaff, Prescott, and Tucson, Arizona, were approved for 
DEA benefits, the Glendale campus is not approved.  

Although the Board is sympathetic to the appellant, the law 
is dispositive of this issue.  The course of study in which 
the appellant enrolled at Artistic Beauty College in Glendale 
has not been approved.  The claim must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal for entitlement to DEA benefits based on attending 
training in Cosmetology at the Artistic Beauty College of 
Glendale, Arizona, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


